Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-7, 9-12 is/are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Puchalski et al. US 2018/0265704. Puchalski et al. disclose a modified asphalt rejuvenator for hot in place asphalt recycling comprising:
50-88% asphalt rejuvenator, such as corn oil, and 20-50% asphalt flux.  [0114-120].
and a method for paving a roadway comprising the steps of:
Mixing heated rejuvenator with virgin aggregate and/or RAP, in a wt% of 3-9% [0103].
Apply the aggregate, RAP rejuvenator mix onto a roadway as a Hot Mix Asphalt.
Compacting the applied HMA in to a new traffic surface.  [0103-0115].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.
Claim(s) 8, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puchalski et al. US 2018/0265704.
Puchalski et al. disclose a method of paving a roadway with HMA comprising RAP, 
virgin aggregate and a corn oil based asphalt rejuvenator/flux combination.  
Wherein the rejuvenator comprises 3-9% of the HMA.  see [0115]. But do not disclose the length, width nor amount of HMA being paved.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to pave a typical 12’ wide highway traffic lane with said rejuvenated HMA as taught by Puchalski et al. in order to minimize the cost and amount of virgin materials.
	
Conclusion
5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND W ADDIE whose telephone number is (571)272-6986.  The examiner can normally be reached on m-f 7:30-12:30, then 6-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/RAYMOND W ADDIE/Primary Examiner, Art Unit 3671                               				10/31/2022